Citation Nr: 1530041	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-04 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen entitlement to service connection for tinnitus, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A rating decision dated in May 2006 denied the Veteran's service connection for tinnitus and the Veteran did not appeal this decision within the required time period.

2.  Evidence associated with the claims file since the May 2006 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for tinnitus.

3.  The evidence is at least in equipoise with respect to whether the Veteran's tinnitus had its onset during active military service.  

4.  The evidence is in equipoise with respect to whether the Veteran's current right knee arthritis is related to active military service.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the May 2006 rating decision is new and material and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2014).

3.  Resolving any reasonable doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, right knee arthritis was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

The Veteran originally filed a service connection claim for tinnitus in November 2005.  A rating decision dated in May 2006 denied the Veteran's claim on the basis that there was no documentation of tinnitus in his service treatment records, recurrent tinnitus manifested to a compensable degree during the one year presumptive period following separation from service or medical evidence of continuous tinnitus since separation from service.  The relevant evidence of record at the time of the May 2006 rating decision consisted of service treatment records, private treatment records, a VA general examination dated in March 1991 and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement with this decision.  Therefore, the May 2006 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 (2014).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran submitted another service connection claim for tinnitus in December 2010.  The relevant evidence of record received since the May 2006 rating decision includes lay statements from the Veteran.  The evidence received since the May 2006 rating decision is new in that it was not of record at the time of that decision.  The Veteran provided testimony at the May 2015 Board hearing that he had symptoms of tinnitus in service with continuous or recurrent symptoms since service.  As the new evidence indicates that the Veteran has tinnitus that may be related to service, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for tinnitus is reopened.

III.  Criteria and Analysis of Service Connection Claims

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Tinnitus

The Veteran contends that his tinnitus began during active military service due to acoustic trauma during active military service.  Specifically, he asserts that he was exposed to loud noise from M-16, M-60 and 50 caliber machine gunfire while working as a non-commissioned officer in charge at the above firing ranges and a TOW missile range.  He worked on and around truck vehicles and with field artillery.  The Veteran also noted that he was exposed to a loud generator while on guard duty in the early 1970's, which is when he first noticed experiencing tinnitus.  

The evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, private treatment records indicate that the Veteran has a current diagnosis of tinnitus.  

A review of the Veteran's service treatment records reveals no complaints of or treatment for tinnitus during military service.  Nonetheless, the evidence shows that the Veteran was exposed to loud noise during active military service.  In this regard, the Veteran asserts that he was exposed to loud noise from generators, trucks and artillery.  The Veteran's service personnel record shows that worked in various military occupational specialties over his 20 year service with the United States Army to include motor transportation officer, ADA short range missile, platoon sergeant, operations NCOIC and operations sergeant.  Exposure to loud noise would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a) (2014).  Thus, the Board finds that the Veteran experienced acoustic trauma during active military service.

With respect to whether the Veteran's tinnitus is related to noise exposure during service, the record does not contain any medical opinions with respect to this issue.  

The evidence of record shows that the Veteran has asserted the onset of his hearing loss in service with continuous symptoms since service.  See January 2005 private treatment record, Hearing Transcript at 3.  The Veteran is competent and credible to report the onset and persistent nature of his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  The Board has determined that there is nothing in the record that contradicts the Veteran's assertions of continuous tinnitus since discharge from service or indicates that these statements are not credible.  

The Veteran's tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  See Fountain v. McDonald, No. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Thus, the second and third elements of service connection are demonstrated through the credible evidence of continuity of recurrent symptoms of tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Given the evidence of record shows acoustic trauma in service and the Veteran's credible assertions of the onset of tinnitus in service with recurrent symptoms to the present, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving any benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.

Right Knee Disorder

The Veteran contends that he has a right knee disability related to active military service.  He asserts that his knee pain began during active military service beginning in 1985 and that he would have increased pain in his knees following a required run.  See December 2010 claim.  

In assessing whether the Veteran is entitled to service connection for a right knee disability, the evidence of record must show that the Veteran currently has the claimed disability.  A July 2010 private treatment record shows that the Veteran has a diagnosis of osteoarthritis of the right knee.  An October 2012 VA examination reveals that the Veteran was diagnosed with arthritis of the right knee.  Thus, there is medical evidence of a current diagnosis of a right knee disability.  

The Veteran's service treatment records reveal that the Veteran sought treatment for right knee pain during active military service.  Specifically, the Veteran's service treatment records document that he sought treatment for right knee pain in July 1984.  He reported that he experienced pain to the right ankle and knee since his last road march.  He was diagnosed with a soft tissue injury.  The August 1990 report of medical history reveals that the Veteran reported knee pain when running. An October 1990 service treatment record notes that that the Veteran had a cyst on the right knee.  Thus, the Veteran's service treatment records support the Veteran's assertion that he experienced right knee pain in service, particularly after running.

With respect to the issue of whether the Veteran's current right knee arthritis is related active military service, the Board observes that the record contains a November 2010 private medical opinion.  The Veteran's private physician reviewed the Veteran's separation examination to include the August 1990 report of medical history where the physician documented that the Veteran had knee pain when running.  The private physician determined that he could not state that the exact symptoms the Veteran has now are related to that pain in service, but certainly some of his arthritis pains and problems are probably related to that issue.  He reiterated that the Veteran had right knee problems dating back to 1990.  

As the evidence of record shows that the onset of his right knee pain began in service and that at least some of the Veteran's current symptoms of arthritis of the knee are related to the knee pain documented in service, the Board concludes that the evidence is in equipoise with respect to whether the Veteran's current right knee arthritis is related to active military service.  Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for right knee arthritis is warranted.













							(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right knee arthritis is granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


